y




                                        MANDATE

                                    Court of Appeals
                               First District of Texas
                                     NO. 01-14-00961-CV

                               CEDELL GARRETT, Appellant

                                               V.

                                FREO TEXAS, LLC, Appellee


    Appeal from County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No. 1053782).

TO COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

         Before this Court, on the 10th day of March, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                Appellant, Cedell Garrett, neither established indigence nor paid, or
         made arrangements to pay, all the required fees. After being notified that this
         appeal was subject to dismissal, appellant did not adequately respond. It is
         therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal
         be dismissed for want of prosecution.

                It is further ORDERED that appellant pay all costs incurred by
         reason of this appeal.

               It is further ORDERED that this decision be certified below for
         observance.
            Judgment rendered March 10, 2015.

Judgment rendered by panel consisting of Chief Justice Radack and Justices Brown and
Lloyd.

WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                            CHRISTOPHER A. PRINE
                                                CLERK OF THE COURT